Citation Nr: 0124966	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from July 
1942 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) that denied the appellant's petition to 
reopen his claim of entitlement to service connection for a 
skin cancer.  

In June 2001, a video conference hearing was held before the 
undersigned Board member making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).


FINDINGS OF FACT

1.  By a September 1, 1998 decision, the RO denied service 
connection for skin cancer.

2.  The veteran was notified of the decision by letter dated 
September 11, 1998, and he did not disagree with that 
decision.

3.  Evidence submitted since the September 1, 1998 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for skin cancer.


CONCLUSIONS OF LAW

1.  The September 1998 denial of service connection for skin 
cancer is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2001).

2.  Evidence submitted since the September 1998 denial of 
service connection for skin cancer is new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Additional development of the petition to reopen a claim for 
service connection for skin cancer is not necessary as the 
Board herein resolves this claim in the veteran's favor.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

II.  Factual Background

The veteran originally claimed entitlement to service 
connection for skin cancer in May 1998.  At the time of the 
claim, the veteran's service medical records were contained 
within his claims file.  In conjunction with the claim, the 
veteran submitted a letter from R.R.P., M.D., who stated that 
the veteran had been treated in his office for four 
documented skin cancers.  Dr. R.R.P. stated further that it 
was his "medical opinion that severe chronic sun exposure of 
the duration, stated four years at sea during the military, 
would be sufficient to lead to the formation of skin 
cancers."  In the development of the claim, the RO obtained 
the veteran's private treatment records for 1997 and 1998 
that showed diagnosis and treatment of basal cell carcinoma 
in September 1997 and March 1998.  

On September 1, 1998, the RO denied entitlement to service 
connection for skin cancer, on the stated basis that the 
evidence failed to show that skin cancer had occurred in or 
was caused by service.  The veteran was notified of the RO's 
decision and of his appellate rights by letter dated 
September 11, 1998.  He did not appeal.

In August 1998, additional private treatment records were 
received by the RO.  It appears that they were associated 
with the claims folder following the September 1, 1998 
decision.  These records showed that the veteran was 
diagnosed as having a basal cell carcinoma in November 1982, 
July 1993, April 1995, February 1996, and August 1996.

In June 1999, a letter from E.C.S., M.D., dated May 29, 1999 
was received by the RO and associated with the claims file.  
In the letter, Dr. E.C.S. recalled having treated the veteran 
in the past for basal cell carcinoma about the right forehead 
and brow.  Dr. E.C.S. explained that this type of skin cancer 
is initiated by exposure to sunlight without sunscreen.  He 
then opined "that it is likely as not that [the veteran's] 
condition was linked to or aggravated by his service in the 
United States Navy."  

In June 2001, the veteran appeared before the undersigned 
Board member at a video conference hearing.  He testified 
that he served aboard ship in the Pacific for four years in 
World War II where he was constantly exposed to the sun.  He 
stated that he was first treated for skin cancer in 1963, and 
that he has been treated for that disease ever since.  The 
veteran expressed his belief that it was the sun exposure and 
exposure to chemicals in service that caused his skin cancer.  

III. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for skin 
cancer.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if a notice of disagreement is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (2001).  In a September 1, 1998 
rating decision, the RO denied the veteran's claim for 
service connection for skin cancer.  The veteran was notified 
of the RO's decision and of his appellate rights by letter 
dated September 11, 1998.  He did not appeal.  Thus, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2001).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); and 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With regard 
to petitions to reopen previously and finally disallowed 
claims, the Board must first determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has explained that "new evidence" is 
evidence that is not "merely cumulative" of other evidence of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). 
Evidence is "material" when it bears directly or 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if the Board 
determines that the evidence is "new and material," it must 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.  Id.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's claim was received in 
June 1999 and therefore the amendment is not applicable to 
his claim.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  On September 1, 1998, the RO 
denied the claim on the grounds that the veteran had not 
provided competent evidence that skin cancer had either 
occurred in or was caused by service.  Any "new" evidence 
would have to bear directly and substantially upon this 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim. 

The evidence received subsequent to September 1998 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence has been received.  As noted above, 
the medical evidence submitted by the veteran subsequent to 
the September 1998 denial of his claim for service connection 
for skin cancer included the May 1999 letter from E.C.S., 
M.D.  In the letter, Dr. E.C.S. recalled having treated the 
veteran in the past for basal cell carcinoma about the right 
forehead and brow.  Dr. E.C.S. explained that this type of 
skin cancer is initiated by exposure to sunlight without 
sunscreen.  He then opined "that it is likely as not that 
[the veteran's] condition was linked to or aggravated by his 
service in the United States Navy."  This evidence bears 
directly and substantially upon the specific matter under 
consideration and was not considered by the RO in its 
September 1998 decision.  Therefore, this additional medical 
record is so significant that it must be considered in order 
to fairly decide the merits of this claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim.  Additional development 
by the RO is needed before the Board can proceed to 
adjudicate the veteran's claim for service connection for 
skin cancer on the merits.




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for skin cancer is 
reopened.  To this extent only, the appeal is granted.


REMAND

As noted above, during the pendency of this claim, there has 
been a significant change in the law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  The VCAA provides additional 
requirements for notice to claimants and the development of 
all claims seeking entitlement to veterans benefits.  Based 
on the new statutory changes, and review of the record, it is 
the opinion of the Board that additional development of the 
evidence should be accomplished prior to further 
consideration of the veteran's claims.  

In the course of his hearing before the Board, the veteran 
stated that he has been seeing his current plastic surgeon, 
Dr. Rumley, for his skin cancer for three years.  He 
indicated that he would attempt to obtain his records from 
Dr. Rumley.  The veteran also testified that he was first 
treated for skin cancer in 1963 by Dr. Joe Danson, who is now 
deceased.  The veteran stated that he tried to get Dr. 
Danson's records from Holy Name of Jesus Hospital without 
success.   The veteran should be given the opportunity to 
provide a release with adequate information to request copies 
of Dr. Rumley's and Holy Name of Jesus Hospital's complete 
records concerning the veteran.  As the changes enacted by 
the VCAA require that VA "shall make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies . . . ," the RO must develop 
and readjudicate the veteran's claim in accordance with that 
Act.  38 U.S.C.A. § 5103A(b) (West Supp. 2001).  

Further, the record contains an opinion regarding the onset 
of the veteran's skin cancer by his former physician, Dr. 
E.C.S.  Given this medical evidence, the veteran should be 
afforded a VA examination to determine the date of onset and 
etiology of his current skin cancer.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain all 
treatment records pertaining to the 
veteran from Dr. Rumley of Gadsden, and 
from Holy Name of Jesus Hospital.  Any 
necessary authorizations for the release 
of private medical records should be 
requested from the veteran.  If any 
request for private treatment records is 
unsuccessful, the RO should undertake 
appropriate notification action.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  Upon completion of the above to the 
extent possible, the veteran should be 
scheduled for a VA dermatology examination.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder is 
to be made available to the examiner for 
review prior to this examination.  The 
examiner should be specifically requested to 
provide opinions as to the approximate date 
of onset of any current skin cancer and as to 
whether any current skin cancer is 
etiologically related to the veteran's active 
service.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report.  The medical rationale 
for each opinion should be provided, citing 
the objective medical findings leading to the 
conclusion.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service medical 
records.  All tests deemed necessary by the 
examiner are to be performed.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



